                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                CRIMINAL NO. 16-10174-GAO

                               UNITED STATES OF AMERICA,

                                                v.

                                 CHRISTOPHER SAEMISCH,
                                        Defendant.


                                            ORDER
                                          March 1, 2019

O’TOOLE, D.J.

       After hearing, the Court makes the following rulings on motions in limine, all of which are

subject to revision as needed by developments at trial:

       The government’s Motion in Limine to Preclude Argument of Entrapment Absent

Sufficient Proffer (dkt. no. 131) is GRANTED to the extent the defendant is precluded from

proposing the defense in his opening statement. At this point, the defendant has not adduced “hard

evidence” showing that he was “not predisposed to commit [the] crime,” a necessary prerequisite

to the assertion of an entrapment defense. United States v. Vasco, 564 F.3d 12, 18 (1st Cir. 2009)

(quotation omitted).

       The defendant’s Motion in Limine to Exclude Thumb Drives as Evidence (dkt. no. 145),

Motion in Limine to Exclude Evidence of Defendant’s Association with or Babysitting of Children

(dkt. no. 147), and Motion in Limine to Exclude Evidence of Possible Travel to Europe (dkt. no.

149) are DENIED substantially for the reasons argued by the government.
       The defendant’s Motion in Limine to Exclude Evidence of Defendant’s Nudist Activities

(dkt. no. 148) is GRANTED. The evidence is potentially inflammatory and thus unduly prejudicial,

and it is not directly probative of the offense charged. See Fed. R. Evid. 403.

       The government’s Motion in Limine to Admit Evidence of Other Crimes of Child

Molestation (dkt. no. 139) and the defendant’s Motion in Limine to Exclude Evidence Associated

with His Kansas State Conviction (dkt. no. 146) remain under advisement pending the parties’

discussion of a potential agreed resolution.

       It is SO ORDERED.

                                                      /s/ George A. O’Toole, Jr.
                                                      United States District Judge




                                                 2
